Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 5, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140629 (80)                                                                                         Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 140629
                                                                    COA: 287146
                                                                    Macomb CC: 2006-005398-FC
  STEVEN MICHAEL WACLAWSKI,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the defendant’s motion to exceed the 50-page limit for his
  application for leave to appeal the December 29, 2009 judgment of the Court of Appeals
  is DENIED. The defendant failed to provide extraordinary and compelling reasons in
  support of the submission of an application with 81 pages of substantive argument
  (including 37 pages of text numbered by Roman Numerals and incorrectly labeled a
  “Statement of Jurisdiction and Relief Requested”). Applications for leave to appeal must
  conform to MCR 7.302(1) and 7.212(B). The only exceptions to the 50-page limit
  provided at MCR 7.212(B) are for tables, indexes, and appendices. The Statement of
  Jurisdiction and Relief Requested is for a brief description of jurisdiction and the relief
  sought only. Arguments regarding the substantive issues are appropriately placed in the
  argument section of the brief only. In addition, this Court will not be considering the
  brief dated June 18, 2009, which the defendant filed in propria persona in the Court of
  Appeals and which is an attachment to the defendant’s application in this Court, because
  the defendant has cited no authority for applying Admin Order 2004-6, Standard 4 to
  filings in this Court. The defendant shall have 14 days from the date of this order to
  submit an application that conforms to the court rules.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 5, 2010                    _________________________________________
         s1102                                                                 Clerk